Bv the Court.
The petition alleges that the bill of exceptions filed with the clerk and presented to the judge is in conformity with the truth and should have been allowed. The next succeeding averment in the petition, beginning with the words, “ or if erroneous in any respect or incomplete, a hearing should have been had,” is superfluous and irrelevant. As this averment contains no affirmative allegation of fact, but only a hypothetical suggestion, followed by an incorrect legal inference, and as the only relief prayed for in the petition is that the truth of the exceptions filed and presented may be established, the court is of opinion that the surplusage and irrelevancy do not, under the existing statutes and rules, require the petition to be dismissed. Petition referred to a commissioner.